Citation Nr: 0723247	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  95-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, and a friend of the appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active duty for training from October 1984 to 
April 1985.  He served on active duty from April 1986 to June 
1990.  A Department of Veterans Affairs (VA) administrative 
decision dated in July 1993 determined that the veteran's 
other than honorable discharge from the military in June 1990 
was not a bar to VA benefits.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a September 1993 
rating decision by the VA Regional Office (RO) in San Diego, 
California.  The veteran has since moved, and his file is now 
maintained by RO in Nashville, Tennessee.  

In March 1997, and again in November 2003, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The veteran's cervical spine disorder clearly and 
unmistakably existed prior to entry into service.  

2.  The veteran's cervical spine disorder clearly and 
unmistakably was not aggravated during service.   


CONCLUSION OF LAW

1.  A cervical spine disorder clearly and unmistakably 
preexisted service, and the presumption of soundness is 
rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(b) (2006).

2.  A cervical spine disorder was not aggravated during the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders service connection may be granted if 
they are manifested to a compensable degree within the first 
post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R §§ 3.307, 3.309 (2006).  
Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2006).  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby, 
1 Vet. App. at 227.

During the appeal, there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.  Essentially, under 38 
U.S.C.A. § 1111, as interpreted by Cotant v. Principi, 17 
Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), 
to rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") has 
defined the word "unmistakable" as an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. 
Brown, 9 Vet. App. 412 (196).  The presumption of aggravation 
may only be rebutted if "there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease."  38 C.F.R. § 3.303(a) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Pre-existence

The service medical records show that at service entrance in 
April 1986, there is no reference to cervical spine disorder.  
Thus, the veteran is entitled to a presumption of soundness.  
The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that a cervical 
spine disorder clearly and unmistakably existed prior to 
entrance into service in 1986.  It is not contended or shown 
that the veteran had any neck problems prior to, or during, 
his active duty for training from October 1984 to April 1985.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 304(b), there is clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The Board finds that a cervical spine disorder clearly and 
unmistakably pre-existed service.  The Board notes that the 
service medical records reflect that in June 1988, the 
veteran gave a history of trauma to the back after a high 
school football injury, and private records confirm that he 
was treated in October 1978 when he hurt his back playing 
football.  Although the October 1978 notation refers to a 
strained shoulder, the 1978 records say nothing about a neck 
injury or complaints.  Private records show that in July 1993 
and again in March 1994, the veteran reported a history of an 
injury to the back in 1978.  Further in his November 1994 
substantive appeal, the veteran stated that his injury to his 
lower back occurred during service, and not before, and that 
he had had an injury to the upper back before the military, 
which lasted for approximately two weeks.  He did not, 
however, mention a neck injury.

Private records dated in June 1985, before the veteran's 
active service beginning in April 1986, show that he was 
involved in an automobile accident a few days prior and was 
complaining of increasing neck pain.  He was admitted to a 
private hospital.  Examination showed marked muscle spasm in 
the neck, greater on the right.  The pertinent impression 
when he was discharged six days later was cervical muscle 
strain.  The veteran has also reported that he had a neck 
injury in a motor vehicle accident prior to service.  (See, 
November 2002 VA examination report).  

The Board finds that service medical records and private 
medical records, as well as the veteran's statements, 
establish by clear and unmistakable evidence that a cervical 
spine injury and disorder existed prior to his entry into 
service in April 1986.  The injury prior to service entrance 
is documented by medical records, which substantiate 
treatment for cervical spine injury prior to military 
service.  The veteran has indicated that such injury 
occurred.  The Board gives such findings high probative 
value.  

The Board has reviewed the entire evidence of record and is 
left with the distinct conclusion that the veteran had an 
injury to the cervical spine prior to his service and that a 
cervical spine disorder clearly and unmistakably existed 
prior to service for the reasons stated above. 

B. Aggravation

The Board has determined that a cervical spine disorder 
clearly and unmistakably existed prior to service.  The next 
question is whether a cervical spine disorder was aggravated 
during service.  See VAOPGCPREC 3-2003 (July 16, 2003) (to 
rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service).  

The Board has carefully reviewed the evidence of record and 
finds that the pre-existing cervical spine disorder clearly 
and unmistakably was not aggravated during service.  Although 
the veteran seems to indicate that he injured his cervical 
spine in service (see statement of December 1993, testimony 
of April 1995), the service medical records do not show that 
the veteran was treated in service for cervical spine 
complaints or otherwise refer to such complaints.  In fact, 
although the veteran appears to suggest that he sustained 
upper back injury, rather than lower back injury, in 
September 1989 (see December 1993 statement), the service 
records show that he was treated in September 1989 for low 
back complaints.  He had X-rays of the spine performed and 
those of the cervical spine were normal.  At separation in 
June 1990, he gave a history of back pain, but clinical 
evaluation of the spine was then normal.  A reference to 
cervical spine problems after service does not occur until 
August 1992, when a chiropractor examined the veteran for a 
work related back injury, and cervical sprain/strain was 
among the diagnoses.  In July 1993, on qualified medical 
examination for Workers Compensation for evaluation of the 
veteran's work-related injury to the low back in 1992, 
cervical strain was again among the diagnoses.  

The veteran was examined by VA in November 2002.  The 
examiner noted that the medical records and claims file were 
reviewed.  The veteran's history was noted and he was 
examined.  The examiner found that given the veteran's 
somewhat complicated history of three spine injuries from 
1978 and again in 1984 and sometime around 1985, it is 
difficult to specifically ascertain the exact etiology of his 
current pain.  It was stated that as to the cervical spine X-
rays, it is more likely than not that the condition is not 
associated with the veteran's military services.  It was 
opined that it was from a previous motor vehicle accident, 
and the veteran did not report complaints of exacerbation of 
that while in the service.  

VA MRI report of the cervical spine dated in June 2005 shows 
broad-based and slight rightward bulging of the C5-6 disc and 
mild degenerative bone change.  

The Board finds there is no competent medical evidence of 
record showing that the veteran's pre-existing cervical spine 
disorder increased during service.  First, the evidence shows 
no indication of any neck injury or disability in the service 
medical records.  See, Jensen v. Brown, 19 F.3d1413, 1417 
(Fed. Circ. 1994).  While the veteran reported having a 
history of back pain at separation, it is not specified that 
he had neck pain, and examination of the spine was normal.  
The service records do show treatment for low back pain on 
multiple occasions, and the veteran is currently service-
connected for a low back disorder.  Additionally, in making 
this determination, the Board finds especially probative that 
the first time the veteran is shown to have problems related 
to neck disability after service is in 1992, which coincides 
with a work-related accident in which he sustained a back 
injury.  The absence of any documented complaints or 
treatment in service or for about two years thereafter 
militates against a finding that the veteran had in-service 
neck complaints resulting in the aggravation of a neck 
chronic disorder, and also rebuts any assertion an increase 
in severity of disability during service.  See Maxson v. 
Gober, 230. F.3d 1330 (Fed. Cir. 2000.  Further a VA examiner 
has stated that the veteran's cervical spine disorder was not 
exacerbated in service.  This opinion was rendered after 
examining the veteran and reviewing the claims file, and 
stands uncontradicted in the record.  Thus the Board finds 
that the veteran's pre-existing cervical spine disorder was 
not aggravated during service.  

The Board notes the veteran has been diagnosed with 
degenerative disease of the cervical spine, which is a one of 
the chronic diseases for which presumptive service connection 
can be granted under 38 U.S.C.A. § 1101(3); 38 C.F.R. § 
3.309(a).  However, in order for presumptive service 
connection to apply, the arthritis must be manifested within 
one year after the date of the veteran's separation from 
service.  See 38 C.F.R. § 3.307(a).  Here, the Board notes 
the veteran's arthritis diagnosis was rendered several years 
after he was discharged from service.  Therefore, service 
connection on a presumptive basis is not warranted in this 
case.  

Duties to Notify and Assist
 
VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The initial denial of this claim occurred in September 1993, 
which is years before the current duties to notify and assist 
the claimant were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  

The VA Appeals Management Center's May 2004 letter described 
the evidence needed to support the veteran's claim for 
service connection.  This notice informed the veteran of what 
the evidence must show to establish entitlement, what had 
been done on his claim, what information or evidence VA 
needed, what the veteran could do to help with his claim, 
when and where to send information or evidence, and VA's duty 
to assist him.  He was also told to provide any evidence or 
information he had pertaining to his appeal.  This letter was 
in compliance with Quartuccio.  He was also sent a notice 
letter in December 2005.  The requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The appellant 
has had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Mayfield, Id.  The Board 
finds that the present adjudication of the issues on appeal 
will not result in any prejudice to the appellant.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A supplemental statement of 
the case, which included properly informing the veteran in 
this regard, was sent in February 2007.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
service records, VA records and private records have been 
obtained.  VA has attempted to obtain all the records that he 
has identified that could be pertinent to his claim.  There 
is no indication that there are any outstanding, available, 
pertinent records.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.  


ORDER

Service connection for a cervical spine disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


